DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1-20 are pending.
Claims 1-20 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 January 2019 (first paper), 22 January 2019 (second paper), 13 March 2019, and 12 August 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 03 March 2018.  These drawings are accepted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Pending claims 1-20 are not obvious over the prior art. Relevant prior art is Apple et al. (Human Pathology vol. 30, pages 123-129 (1999)) and Brugge et al. (Gastroenterology vol. 126, pages 1330-1336 (2004) cited in the Information Disclosure Statement received 22 January 2019). The claimed subject matter requires in independent claims 1, 13, and 18 in step a) a process of analyzing a pancreatic cyst aspirate by performing an optical density measurement, a quantitative PCR analysis, and a competitive template PCR analysis followed in step b) by a process of determining a mutation analysis (including K-ras) of the pancreatic cyst aspirate and determining the temporal sequence of mutations in the pancreatic cyst aspirate.

Brugge et al. shows analysis of pancreatic cyst aspirates for tumor markers using radioimmunoassays. Brugge et al. concludes that levels of CEA is the best marker for pancreatic cystic lesions. Brugge et al. does not analyze pancreatic cyst aspirates according to steps a and b discussed above.
Pending claims 1-20 are patent-eligible under 35 U.S.C. 101 because although independent claims 1, 13, and 18 recite a law of nature that correlates pancreatic cyst DNA aspirate mutations with a clinical condition, the claims require an unconventional combination of additional elements of molecular assays in steps a and b as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714.  The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S BRUSCA/Primary Examiner, Art Unit 1631